Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (United States Patent Application Publication US 2001/0025371), hereinafter Sato, in view of Lipinski et al. (United States Patent Application Publication US 2011/0083004), hereinafter Lipinski.

Regarding claim 1, Sato teaches an electronic interaction device, comprising: 
a user interface configured to receive interaction requests by a user; (Fig. 5 “521 computer image, 503 display, keyboard 507” Display and keyboard of the computer )
a first data storage medium storing a first operating system; (Fig. 1 102 105 FIRST OS [0044] “Software environment for the first OS” [0077] “Though not illustrated in the figure, the memory owned by the computer is also divided into memory regions dedicated to the first and second OS's and for the common portion, respectively.” Memory regions for the first OS is interpreted as a first data storage medium storing a first operating system.)
a second data storage medium storing a second operating system; (Fig. 1 107 112 SECOND OS [0044] “indicated by dotted line 107 is the software environment for the second OS” [0077] “Though not illustrated in the figure, the memory owned by the computer is also divided into memory regions dedicated to the first and second OS's and for the common portion, respectively.” Memory regions for the second OS is interpreted as a second data storage medium storing a second operating system.)
a memory storing instructions; ([0051] “a common memory region 207 used in common for programs operating on the first and second OS’s” A memory region for programs operating on the first and the second OS’s are interpreted as a memory storing instructions.) and 
a control unit including a processor, ([0044] “The monitored computer 101 has a multi-OS controller 113 for operating a plurality of OS's on that computer.” [0052] “The computer resource dividing means 201 manages computer resources such as the CPU, memories, external device and timer of the monitored computer 101, and offers divisions of the computer resources to the first and second OS's 105 and 112.”)
wherein the control unit is operatively connected to the memory and configured to execute the instructions to carry out a plurality of operations, including booting the electronic interaction device to the first operating system in response to the electronic interaction device being powered on; ([0081] “When the monitored computer 101 is started, the first OS 105 is started.” When the monitored computer is started, which is interpreted as in response to the electronic interaction device being powered on, the first OS is started, which is interpreted as booting the interaction device to the first operating system.)
	determining an error status of the first operating system, the error status being indicative of an error in the first operating system; ([0090] “If the signal elapse value 210 exceeds the fault decision value 209, the second fault monitor agent 108 determines that a fault occurs in the first OS software environment and transmits a fault notification to the monitoring computer 115 through the communicating means 110 (step 803).” When the signal from the first OS has not received for the fault value, then, a fault in the first OS is determined.)
transmitting the error status of the first operating system to a remote server via a secure communications channel; ([0082] “Thereafter, the first fault monitor agent 104 is started. When stared, the first fault monitor agent 104 causes the second OS start commanding means 301 to issue a request for starting the second OS 112 to the multi-OS controller 113 (step 702).” [0090] “the signal elapse value 210 exceeds the fault If decision value 209, the second fault monitor agent 108 determines that a fault occurs in the first OS software environment and transmits a fault notification to the monitoring computer 115 through the communicating means 110 (step 803).” Through the network, a fault notification of the first OS is transmitted to the monitoring computer.)
	However, Sato does not teach receiving a boot instruction from the remote server via the secure communications channel, wherein the boot instruction is transmitted in response to the error status; and in response to the boot instruction, loading booting the electronic interaction device to the second operating system instead of the first operating system.
	Lipinski teaches receiving a boot instruction from the remote server via the secure communications channel, ([0043] “If so, a network boot recovery procedure is
performed (at 408) similar to the network boot recovery procedure described above in connection with FIGS. 2 and 3.”) wherein the boot instruction is transmitted in response to the error status; ([0045] “The headless server computer 100 next determines (at 414) whether there is a failure with the storage media boot procedure.”) and in response to the boot instruction, loading booting the electronic interaction device to the second operating system instead of the first operating system. ([0021] “The boot selection program 124 is used for booting the headless server computer 100. During normal operation, the boot selection program 124 performs initialization of electronic devices in the headless server computer 100, and loads operating system software and other software for normal operation of the headless server computer 100.” [0022] “if an error condition is detected that prevents successful starting of the headless server computer 100 (such as due to failure of the storage media storing the OS 125), the boot selection program 124 can restart or automatically initiate the headless server computer 100 in recovery mode.” [0033] “if an indication has been received to perform the network boot recovery procedure, then the boot selection program 124 boots (at 206) the headless server computer 100 into recovery mode, in which the PXE client 126 is started (at 207).” [0030] “The recovery image 150 is provided to the headless server computer 100 after the recovery application 148 has been loaded into and executed in the headless server computer 100.” When the failure with the storage media boot procedure is determined or an error condition is detected, the recovery computer connected to the headless server computer through network send a boot instruction in the recovery mode, which is different from a normal boot. The boot instruction is indicative of a failure or an error.)	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato by incorporating the teaching of Lipinski of in response to the boot instruction for the error status, loading booting the electronic interaction device to the second operating system instead of the first operating system. They are all directed toward recovering from the failure during the booting process. As recognized by Lipinski, conventionally, to allow for recovery of a headless computer from an error condition, recovery software may have to be embedded in the headless computer when the headless computer is manufactured or assembled, which may increase the cost associated with the headless computer. ([0007]) By the boot instruction from the remote device with a recovery image, the system can be recovered from the failure and continue booting with another image, which allow to fix the failure. Therefore, it would be advantageous to incorporate the teaching of Lipinski of in response to the boot instruction for the error status, loading booting the electronic interaction device to the second operating system instead of the first operating system to perform the booting of the system even with the failure or the error.

Regarding claim 3, Sato in view of Lipinski teaches all the limitations of the electronic interaction device of claim 1, as discussed above.
Sato, as modified above, further teaches wherein: the first data storage medium is a first partition of a hard disk drive; and the second data storage medium is a second partition of the hard disk drive. ([0044] “Indicated by dotted line 102 is the software environment for the first OS and indicated by dotted line 107 is the software environment for the second OS.” [0077] “Though not illustrated in the figure, the memory owned by the computer is also divided into memory regions dedicated to the first and second OS's and for the common portion, respectively.” Divided regions dedicated to the first and second OS’s are interpreted as a first partition and a second partition. Furthermore, a hard disk drive in the computer is a well known memory in the art before the effective filing date.)

Regarding claim 10, Sato in view of Lipinski teaches all the limitations of the electronic interaction device of claim 1, as discussed above.
Lipinski further teaches after booting to the second operating system, receiving a second boot instruction from the remote server via the secure communications channel; and in response to the second boot instruction, booting to the first operating system. ([0042] “As further shown in FIG. 2, the recovery application 148 in the headless server computer 100 receives (at 214) the recovery image 150, and stores (at 216) software in the recovery image on the headless server computer 100. At this point, a reboot (at 218) of the headless server computer 100 can be initiated, at which point the headless server computer 100 is considered to be recovered.” After booting with the recovery image, which is interpreted as after booting to the second operating system, the reboot is initiated, which is also part of the instruction from the recovery computer. Thys, the reboot is interpreted as receiving a second boot instruction from the remote server via the secure communications channel. As shown in Fig. 4, without the boot failure, the normal boot operation is performed, which is interpreted as booting to the first operating system.)

Regarding claims 12 and 17, the claims 12 and 17 are the method claims of the apparatus claims 1 and 10. The claims 12 and 17 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Sato in view of Lipinski teaches all the limitations of the claims 12 and 17.

Regarding claim 18, Sato in view of Lipinski teaches all the limitations of the claim 18, as discussed above, as disclosed in the claims 10, and 12, except after booting to the second operating system, determining, by the electronic interaction device, a second status of the second operating system; transmitting the second status to the remote server via the secure communications channel; receiving, by the electronic interaction device, a second boot instruction based on the second status from the remote server via the secure communications channel.
Sato teaches transmitting the second status to the remote server via the secure communications channel; receiving, by the electronic interaction device, a second boot instruction based on the second status from the remote server via the secure communications channel. ([0061] “When returning the control operation from the second OS 112 to the first OS 105, the multi-OS controller 113 recovers the kept state of the first OS 105, causing the first OS 105 to revert.” [0084] “With the second fault monitor agent 108 started, the fault detecting means 401, fault notifying means 402, computer control commanding means 403, fault information transferring means 404 and control command receiving means 405 are initialized.” In order to recovers the first OS or returning from the second OS to the first OS, as discussed above, the monitoring computer determines the return to the first OS based on the information regarding the monitoring computer, which loads the second OS. Furthermore, when the second OS is set up, the information regarding the monitoring computer is transmitted to the monitoring computer. Then, the monitoring computer determines to load the first operating system.)
Lipinski teaches after booting to the second operating system, determining, by the electronic interaction device, a second status of the second operating system. ([0042] “As further shown in FIG. 2, the recovery application 148 in the headless server computer 100 receives (at 214) the recovery image 150, and stores (at 216) software in the recovery image on the headless server computer 100. At this point, a reboot (at 218) of the headless server computer 100 can be initiated, at which point the headless server computer 100 is considered to be recovered.” [0032] “If an indication to perform a network boot recovery procedure has not been received, then a normal boot operation is performed (at 204) by the boot selection program 124.” A second status of the second operating system is interpreted as “the headless server computer 100 is considered to be recovered.”)

Claims 2, 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lipinski and further in view of Hou (United States Patent US 8924952), hereinafter Hou.

Regarding claim 2, Sato in view of Lipinski teaches all the limitations of the electronic interaction device of claim 1, as discussed above.
However, Sato in view of Lipinski does not teach wherein: the first data storage medium is a first hard disk drive; and the second data storage medium is a second hard disk drive distinct from the first hard disk drive. 
Hou teaches wherein: the first data storage medium is a first hard disk drive; and the second data storage medium is a second hard disk drive distinct from the first hard disk drive. (Col. 1 Lines 53-56, “One partition can be used to store a first operating system” 66-67 “A second partition can be used to store software for a second operating system.” Col. 3 Lines 5-7 “a partition can be a logical storage unit of a hard disk drive. Multiple partitions on the hard disk drive can be treated as if they were multiple disks.” Multiple partitions on the hard disk drive treated as if they were multiple disks are interpreted as a first hard disk and a second hard disk drive distinct from the first hard disk drive. Furthermore, a first partition stores a first operating system and a second partition stores a second operating system.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in view of Lipinski by incorporating the teaching of Hou of a first hard disk drive and a second hard disk drive distinct from the first hard disk drive. They are all directed toward multiple operating systems. As recognized by Hou, for periodic updating software (e.g., firmware updates) for a computing device, the user is prevented from operating the device, but instead, the device focuses only on completing the update. (Col. 1 Lines 7-12) By two separate memory for two operating systems, while one of operating systems in one memory is updated, using another operating system in another memory, the user can use the computer. (Col. 6 Lines 11-30) Therefore, the update can be performed without interrupting the computer usage. It would be advantageous to incorporate the teaching of Hou of a first hard disk drive and a second hard disk drive distinct from the first hard disk drive to update the software in the computer without interrupting the user.

Regarding claim 8, Sato in view of Lipinski teaches all the limitations of the electronic interaction device of claim 1, as discussed above.
Hou further teaches wherein the first operating system is a modified version of the second operating system. (Col. 2 Lines 4-6 “the second operating system in the second partition can be a copy of the first operating system in the first partition.” Col. 4 Lines 39-45 “after successful installation and boot of second partition, the first operating system becomes a redundant copy. The first operating system as the redundant copy can receive a future software update and the computing device can switch/revert back to using the first operating system, and can thus make the second operating system the redundant copy (and so forth).” The first operating system becoming a redundant copy to be used for reverting back is interpreted as the first operating system is a modified version of the second operating system.)

Regarding claim 11, Sato in view of Lipinski teaches all the limitations of the electronic interaction device, as discussed above in the claim 1.
Hou further teaches after loading the second operating system, receiving a third operating system from the remote server via the secure communications channel; (Col. 6 Lines 5-10 “the downloading can occur at the same time as the computing tasks are performed by the first operating system in the first partition. The software can be downloaded into the second partition with minimal interference to the performance of the computing o tasks by the first operating system in the first partition.” After rebooting to the second operating system, Hou suggests that future update occurs on the first operating system in the first partition is newer update than the updated second operating system, which is interpreted as a third operating system. Furthermore, the update is downloaded from a software server.) and 
overwriting the first operating system and storing the third operating system on the first data storage medium. (Downloading and installing an update for the first operating system in the firs partition is interpreted as overwriting the first operating system and storing the third operating system on the first data storage medium.)

	Regarding claims 16 and 19, the claims 16 and 19 are the method claims of the apparatus claims 2 and 8. The claims 16 and 19 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Sato in view of Lipinski and further in view of Hou teaches all the limitations of the claims 16 and 19.

Claims 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lipinski and further in view of Hatakeyama (United States Patent Application Publication US 2008/0282084), hereinafter Hatakeyama.

Regarding claim 4, Sato in view of Lipinski teaches all the limitations of the electronic interaction device of claim 1, as discussed above.
However, Sato in view of Lipinski does not teach wherein: the first operating system and the second operating system are encrypted; and the plurality of operations further include: prior to booting the first operating system, decrypting the first operating system; and prior to booting the second operating system, decrypting the second operating system.
Hatakeyama teaches wherein: the first operating system and the second operating system are encrypted; ([0040] “The storage medium 110 is preferably a secure device, such as a permanently programmable ROM that contains a plurality of encrypted operating system (OS) programs”) and the plurality of operations further include: prior to booting the first operating system, decrypting the first operating system; ([0060] “At action 310, a determination is preferably made as to whether the OS is valid and authentic.” [0063] “It is also noted that the above-described process of invoking an OS may be carried out as part of the initialization and/or boot-up process.” During booting process, which is interpreted as prior to booting the first operating system, determination whether the OS is valid and authentic, which is interpreted as decrypting the first operating system.) and prior to booting the second operating system, decrypting the second operating system. ([0062] “the processors 102 within the system 100 may execute different OSs concurrently and/or may change OSs from time to time as desired by a programmer. To change the OS, the processor may repeat some or all of the process steps discussed above with respect to FIG. 3.” To change the OS or before changing to the second OS, which is interpreted as prior to booting the second operating system, the OS is authenticated, which is interpreted as decrypting the second operating system.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in view of Lipinski by incorporating the teaching of Hatakeyama of prior to loading the first operating system, decrypting the first operating system and prior to loading the second operating system, decrypting the second operating system. They are all directed toward multiple operating systems. As recognized by Hatakeyama, for faster processing speeds, multiple processor systems with multiple operating systems are employed. ([0003]) However, when the hardware manufacturer is a competitor of the operating system developer, conventional security feature of maintaining any proprietary information in confidence becomes problematic. ([0004]) Therefore, encrypting each operating system with each key and decrypting operating system with each key provides a secure environment for multiple operating systems in a multiprocessing architecture. ([0004-0005]) It would be advantageous to incorporate the teaching of Hatakeyama of prior to loading the first operating system, decrypting the first operating system and prior to loading the second operating system, decrypting the second operating system to provide the secure environment for multiple operating systems in a multiprocessing architecture. 

Regarding claim 6, Sato in view of Lipinski and further in view of Hatakeyama teaches all the limitations of the electronic interaction device of claim 4.
Hatakeyama further teaches wherein the control unit further includes a secondary processor, ([0026] “FIG. 1 is a block diagram of a multi-processing system 100 that may be adapted to implement the features discussed herein and one or more further embodiments of the present invention. The system 100 includes a plurality of processors 102A-D, associated local memories 104A-D, and a shared memory 106 interconnected by way of a bus 108.” [0035] “one or more of the processors 102 may operate as a main processor operatively coupled to the other processors 102 and capable of being coupled to the shared memory 106 over the bus 108.”) the secondary processor being configured to: perform the receiving of the boot instruction; and perform the loading of the second operating system. ([0062] “the processors 102 within the system 100 may execute different OSs concurrently and/or may change OSs from time to time as desired by a programmer. To change the OS, the processor may repeat some or all of the process steps discussed above with respect to FIG. 3.” [0063] “It is also noted that the above-described process of invoking an OS may be carried out as part of the initialization and/or boot-up process.” During a boot-up process, the authenticated OS is executed, which is interpreted as perform the receiving of the boot instruction. Furthermore, different OS, which is interpreted as the second operating system, is authenticated and executed concurrently by another processor, which is interpreted as the secondary processor being configured to perform the loading of the second operating system.)

Regarding claim 7, Sato in view of Lipinski and further in view of Hatakeyama teaches all the limitations of the electronic interaction device of claim 6, as discussed above.
Sato, as modified above, further teaches a processor is further configured to perform the receiving of the boot instruction from the remote server via the secure communications channel. ([0091] “Receiving the fault notification, the fault monitor manager 116 of monitoring computer 115 transmits a computer control command to the second fault monitor agent 108 in order to command operation of the monitored computer 101 after the occurrence of the fault. The second fault monitor agent 108 receives the computer control command (step 804).” [0005] “The computer connected through the network can perform power control in the monitored computer (on/off of the power supply) and can be rebooted.”)
Hatakeyama further teaches the secondary processor. ([0026] “FIG. 1 is a block diagram of a multi-processing system 100 that may be adapted to implement the features discussed herein and one or more further embodiments of the present invention. The system 100 includes a plurality of processors 102A-D, associated local memories 104A-D, and a shared memory 106 interconnected by way of a bus 108.”)

Regarding claim 9, Sato in view of Lipinski and further in view of Hatakeyama teaches all the limitations of the electronic interaction device of claim 7, as discussed above.
Sato further teaches wherein the plurality of operations further include: after loading the second operating system, receiving a second boot instruction from the remote server via the secure communications channel; and in response to the second boot instruction, loading the first operating system. ([0061] “When returning the control operation from the second OS 112 to the first OS 105, the multi-OS controller 113 recovers the kept state of the first OS 105, causing the first OS 105 to revert.” [0085] “After the above process, the first fault monitor agent 104 starts to transmit to the second fault monitor agent 108 an alive message 109 indicating that the first OS 105 operates normally.” As the first OS operates normally, which is the information to be transmitted to the monitoring computer, the multi-OS controllers returns operation from the second OS to the first OS.)

	Regarding claims 13 and 15, the claims 13 and 15 are the method claims of the apparatus claims 4, 6, and 7. The claims 13 and 15 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Sato in view of Lipinski and further in view of Hatakeyama teaches all the limitations of the claims 13 and 15.

Regarding claim 20, the claim 20 does not further teach or define the limitation over the limitations recited in the rejected claims 1, 4, and 6 above. Therefore, Sato in view of Lipinski and further in view of Hatakeyama teaches all the limitations of the claim 20.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lipinski and further in view of Hatakeyama as applied to claims 4 and 13 above, and further in view of Hou.

Regarding claim 5, Sato in view of Lipinski and further in view of Hatakeyama teaches all the limitations of the electronic interaction device of claim 4, as discussed above.
Hatakeyama further teaches a secure cryptoprocessor, ([0026] “FIG. 1 is a block diagram of a multi-processing system 100 that may be adapted to implement the features discussed herein and one or more further embodiments of the present invention. The system 100 includes a plurality of processors 102A-D, associated local memories 104A-D, and a shared memory 106 interconnected by way of a bus 108.”) the secure cryptoprocessor being configured to: perform the decrypting of the first operating system; perform the decrypting of the second operating system; ([0060] “At action 310, a determination is preferably made as to whether the OS is valid and authentic.”[0062] “the processors 102 within the system 100 may execute different OSs concurrently and/or may change OSs from time to time as desired by a programmer. To change the OS, the processor may repeat some or all of the process steps discussed above with respect to FIG. 3.”)
However, Sato in view of Lipinski and further in view of Hatakeyama does not teach transmit a first verification of the first operating system to the remote server via the secure communications channel; and transmit a second verification of the second operating system to the remote server via the secure communications channel.
Hou teaches to transmit a first verification of the first operating system to the remote server via the secure communications channel; (Col. 3 Lines 59-63 “the computing device 202 can communicate with a software server 216 over a communication 60 network 214, such as the Internet. The software server 216 can detect whether or not software is available for the computing device 202 to download.” In order for a software server to detect the available update for the operating system, the computing device has to transmit the information regarding the operating system, which is interpreted as transmit a first verification of the first operating system to the remote server via the secure communications channel.) and transmit a second verification of the second operating system to the remote server via the secure communications channel. (Col. 4 Lines 39-47 “after successful installation and boot of second partition, the first operating system becomes a redundant copy. The first operating system as the redundant copy can receive a future software update and the computing device can switch/revert back to using the first operating system, and can thus make the second operating system the redundant copy (and so forth). In some embodiments, the switching can automatically occur after a successful boot and/or after the user selects to switch.” For the another operating system in different partition, the server communicates with the computing system regarding the operating system, as discussed above. Thus, the information or a second verification of the second operating system is transmitted to the server or the remote server via the secure communications channel.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in view of Lipinski and further in view of Hatakeyama by incorporating the teaching of Hou of transmitting a first verification of the first operating system and a second verification of the second operating system to the remote server via the secure communications channel. They are all directed toward multiple operating systems in the computer. As recognized by Hou, periodic updating of software (e.g., firmware updates) for a computing device has become common place. (Col. 1 Lines 7-9) By communicating with a server about the available updates, the available updates can be automatically downloaded to the computing device from the server. Therefore, it would be advantageous to incorporate the teaching of Hou of transmitting a first verification of the first operating system and a second verification of the second operating system to the remote server via the secure communications channel for automatic updates of the software.

	Regarding claim 14, the claim 14 is the method claim of the apparatus claim 5. The claim 14 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Sato in view of Lipinski and further in view of Hatakeyama and further in view of Hou teaches all the limitations of the claim 14.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/26/2022, with respect to the rejections of claims 1, 3, 10, 12, 17, and 18 under 35 U.S.C. 102(a)(1)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lipinski. Lipinski teaches to perform recovery of a computer using a recovery image after establishing the direct connection with a recovery computer when a failure at the computer is determined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./            Examiner, Art Unit 2187       

/JAWEED A ABBASZADEH/            Supervisory Patent Examiner, Art Unit 2187